PER CURIAM.
Defendant, William E. Van Poyck, appeals an order denying his motion to vacate sentence pursuant to Fla.R.Crim.P. 3.850.
Initially defendant pled not guilty to charges of breaking and entering and grand larceny (case # 71-10077); possession of stolen property (case # 71-10462); auto theft (case # 71-10703); and robbery (case # 72-992). However, on April 6,1972, pursuant to plea negotiations, defendant pled guilty to the first three charges and was sentenced to concurrent terms of 10 years, 5 years and 5 years respectively. After further plea negotiations, defendant on April 27 pled guilty to the robbery charge (case # 72-992) and was sentenced to 15 years to run concurrently with the above sentences. On February 13, 1976 the defendant filed a motion to vacate the judgments and sentences on the ground that the trial judge erred in accepting his guilty pleas. The motion to vacate was denied. We affirm.
Contrary to defendant’s contention, we are satisfied that his guilty pleas were made voluntarily with the understanding of the charges and the trial judge made adequate inquiry of the defendant with respect thereto.
Affirmed.